Citation Nr: 0820904	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-34 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative spinal 
stenosis of the lumbar spine.

2.  Entitlement to service connection for a heart condition.

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
arthritis.

4.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
kidney condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 through 
February 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

The issue of entitlement to service connection for a heart 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In January 2007 and June 2007 statements, the veteran raised 
a claim for entitlement to service connection for bilateral 
hearing loss. This claim was previously denied; therefore, 
the issue of whether new and material evidence was received 
to reopen the claim for service connection for bilateral 
hearing loss is REFERRED to the RO for appropriate action.

The veteran filed a motion to advance his appeal on the 
Board's docket. That motion was granted. 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2007). The 
case is now before the Board for appellate review.




FINDINGS OF FACT

1.  There is no competent medical evidence in the claims 
folder showing that the veteran's spinal stenosis initially 
manifested in service, increased beyond the natural progress 
of the disease due to service, or was otherwise caused by any 
event of service.

2.  The veteran's claim for service connection for arthritis 
was denied in an August 1948 rating decision, which was not 
appealed.

3.  The veteran's claim for service connection for a kidney 
condition was denied in an August 1948 rating decision, which 
was not appealed.

4.  There has been no new evidence received with regard to 
either arthritis or a kidney condition since the August 1948 
denial of service connection for these issues.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
spinal stenosis of the lumbar spine are not met.  38 U.S.C.A. 
§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2007).

2.  New and material evidence has not been received to reopen 
the claim for entitlement to service connection for 
arthritis.  38 C.F.R. § 3.156 (2007).

4.  New and material evidence has not been received to reopen 
the claim for entitlement to service connection for a kidney 
condition.  38 C.F.R. § 3.156 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for degenerative 
spinal stenosis of the lumbar spine.  For service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 
346 (1999).

The veteran meets the first element of establishing service 
connection with the June 2003 diagnosis of multilevel 
degenerative spinal stenosis of the lumbar spine at L3-4 and 
L4-5, with foraminal narrowing at L5-S1.  The question, then, 
is whether the current back disability was incurred in active 
service.  

A review of the service medical records reveals that there 
was little or no treatment of any symptom related to the 
spine during service.  A February 1941 physical examination 
report, presumably the induction examination report, shows 
the spine as "normal," but notes scoliosis and "Dep. 
Arches."  The report of separation shows that the veteran 
was a machinist mate during his Navy service.  There are no 
treatment records for any back problems during his service.

The claims folder is also without medical records showing 
treatment for any sort of back disability immediately 
following service.  In fact, the first records showing back 
pain are June 2001 VA outpatient treatment records.  The 
record shows that he was scheduled for back surgery for his 
spinal stenosis in October 2002, but the surgery was 
cancelled due to his heart problems.  It was following this 
treatment that the veteran filed his service connection 
claim.  The Board notes that his treatment and claim comes 
more than fifty years following service.  Nonetheless, in 
June 2003, the RO afforded the veteran a VA examination to 
assess the nature of his back disability.

The VA examiner reviewed the claims folder and noted that the 
veteran was a mechanic during service and lifted objects as 
much as 60 pounds.  The veteran reported that there was a 
slow onset of back pain, but no specific incident in service.  
Service connection may still be granted if the evidence 
establishes that the back disability was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  The examiner noted the previous 
VA x-rays and CT myelogram, which revealed the veteran's 
spinal stenosis.  X-rays at the time of this examination 
demonstrated spurs at L3 and L4, foraminal narrowing at L5-
S1, and calcification at the anterior longitudinal ligament 
in the thoracic spine and some calcification in the lumbar 
spine.  The diagnosis was multilevel degenerative spinal 
stenosis of the lumbar spine at L3-4 and L4-5 and foraminal 
narrowing at L5-S1.  There was, however, no opinion as to 
whether these current disabilities were a result of the 
veteran's job as a mechanic lifting objects as much as 60 
pounds during service.  

Following the Board's November 2006 remand, an addendum was 
obtained in order to determine the etiology of the diagnosed 
disability.  The examiner opined that it is less likely than 
not that the veteran's lumbar spinal stenosis was caused by 
disease or injury during his service.  The examiner explained 
that "the nature of spinal stenosis is a gradual narrowing 
of the spinal canal not associated with one traumatic or 
repetitive event."  The examiner went on to state that the 
veteran's "condition may have been exacerbated by his 
service."  There is no indication in the medical evidence 
that this was a preexisting disability that was aggravated by 
service, which requires a showing that there was an increase 
in disability during such service.  38 C.F.R. § 3.306(a) 
(2007).  The doctor's comment that the spinal stenosis "may 
have been exacerbated" by the veteran's service does not 
rise to the level of establishing service connection on an 
aggravation basis.  The VA examiner's statement is too vague 
and speculative to warrant any probative weight. A medical 
opinion expressed in terms of "may," also implies "may" or 
"may not," and is, therefore, too speculative to establish a 
plausible claim by itself. Because of the speculative nature 
of the VA examiner's opinion, it is insufficient to be a 
medical opinion in favor of the veteran's claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

A review of the entire record reveals that there is no 
competent medical evidence to establish that the veteran's 
spinal stenosis initially manifested during service, was 
caused by any event of service, or was aggravated by service.  
The only evidence suggesting such a connection are the 
statements of the veteran and his representative. These 
statements are not competent evidence of medical causation. 
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is no basis upon which to grant the veteran's claim.

New and Material Evidence
The veteran is seeking to reopen his claims for service 
connection for a kidney disorder and for arthritis. These 
claims were both previously denied and not appealed. See 
August 1948 rating decision.  The veteran did not file an 
application for review on appeal (now a "notice of 
disagreement") with regard to the August 1948 decision; it, 
therefore, became final in August 1949.  38 U.S.C. § 709 
(1946).

The veteran filed a written statement in December 2002 
seeking to reopen these claims.  The law provides that a 
claim that has been denied, and not appealed, will not be 
reopened and allowed, unless new and material evidence is 
presented or secured. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302(a).

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). The specified bases for the final 
disallowance must, however, be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

While the RO ultimately reopened the veteran's claims for 
service connection for a kidney condition and arthritis and 
considered the claims on a de novo basis, the Board is not 
bound by those determinations and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions. See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claims were both denied because there was no current 
disability at the time of the decision, as well as no 
evidence of an in-service incurrence of either kidney 
disease, or arthritis.  See August 1948 rating decision.  
Thus, in order to reopen the claims, the veteran must submit 
evidence that was not in the file at the time of the August 
1948 decision, which shows a kidney condition and arthritis, 
and which relates those conditions to active service.  
Unfortunately, there has been no such evidence received with 
regard to either claim.  The record is entirely devoid of 
evidence of treatment for arthritis, let alone evidence that 
it was incurred during active service.  There has simply been 
nothing submitted on this issue since the last final rating 
decision.  January 2003, March 2003, and November 2006 VA 
letters to the veteran requested such evidence, but none was 
received.

The same holds true for the claim for a kidney condition, 
however, the veteran has recently contended to have been 
treated for kidney failure in 1948 at the Oak Knoll Naval 
Hospital in Oakland, California.  See VA Form 21-4142 dated 
in January 2004.  The veteran stated that the hospital had 
recently closed and that "all records sent to St. Louis."  
VA requested "treatment records for the veteran from 1941 to 
the 1960s from the Oak Knoll VA hospital that has since 
closed."  See March 2007 PIES request.  The only records 
received were duplicate service medical records showing no 
signs of a kidney condition in service.  Thus, like the claim 
for arthritis, there has been nothing submitted on the issue 
of service connection for a kidney condition since the last 
final rating decision.  January 2003, March 2003, and 
November 2006 VA letters to the veteran requested such 
evidence, but none was received.

Because there has been no new evidence received on the issues 
of either entitlement to service connection for arthritis, or 
entitlement to service connection for a kidney condition, 
there is no basis upon which to reopen the claims.  The 
August 1948 decision is final and evidence that is both new 
and material is required to reopen these issues.  Without new 
evidence, the veteran's claims must be denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claim and his 
claims to reopen. Sufficient evidence is available to reach a 
decision and the veteran is not prejudiced by appellate 
review at this time.

VA sent the veteran letters in January 2003, March 2003, and 
November 2006 informing him of the evidence necessary to 
establish service connection, as well as informing him of 
what is necessary to reopen previously denied final 
decisions. The veteran was notified of what was necessary to 
establish his claims, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  These 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2007). In the November 2006 letter, the veteran was also 
informed of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); and informed 
of the definition of "new and material evidence," as well as 
precisely what evidence is necessary to reopen the claims, 
depending upon the basis of the previous denial, as is 
required under 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Following this 
notice, VA readjudicated the claims.  VA's duty to notify the 
veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his service medical records, post-service VA 
treatment records, and VA examination reports have been 
associated with the claims folder.  He requested and was 
afforded a Board hearing, and the July 2006 transcript is of 
record.  He has not notified VA of any additional relevant 
evidence.  VA has done everything reasonably possible to 
assist the veteran. A remand for further development of these 
claims would serve no useful purpose. VA has satisfied its 
duties to notify and assist the veteran and further 
development is not warranted.


ORDER

Entitlement to service connection for degenerative spinal 
stenosis of the lumbar spine is denied.

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for arthritis; 
the veteran's claim is denied.

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for a kidney 
condition; the veteran's claim is denied.







REMAND

The veteran is seeking to establish service connection for a 
heart condition.  As discussed in the decision above, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).  Under 38 C.F.R. § 3.310(a), 
service connection may also be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability.

The veteran was afforded a VA examination in November 2007 to 
determine the nature and etiology of the current heart 
condition.  Following examination and testing, the diagnosis 
was coronary artery disease with previous myocardial 
infarction and continuing coronary narrowing, moderately 
depressed left ventricular systolic function, moderate-to-
severe chronic obstructive lung disease, and limited activity 
due to shortness of breath and spinal stenosis.  There was no 
typewritten discussion of the etiology of the diagnosed 
coronary artery disease, but a handwritten note appeared as 
follows: "This patient has stopped smoking many years 
previously.  So it is very unlikely that smoking or resultant 
COPD were the cause(s) of coronary artery disease."  This 
addresses coronary artery disease and the likelihood of its 
relationship to residuals of smoking alone.  The opinion also 
implies that the examiner believes that the coronary artery 
disease cannot be related to the COPD because the COPD was 
due to smoking ("smoking or resultant COPD").  This is 
contrary to the July 2007 VA pulmonary examination, which 
concluded that the veteran's COPD is more likely than not due 
to the veteran's in-service exposure to carbon 
tetracholoride.  For that reason, COPD is now a service-
connected disability.  See January 2008 rating decision.  
Thus, the question to be answered is whether the veteran's 
coronary artery disease is proximately due to the service-
connected COPD.

If it is determined that there is no causal connection 
between coronary artery disease and COPD, then there must 
also be a discussion of the likelihood that the coronary 
artery disease was incurred in service.  This matter must, 
therefore, be remanded for an addendum to the November 2007 
opinion, which discusses the likelihood of the coronary 
artery disease being proximately caused by the service-
connected COPD, or having been incurred in service.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the November 2007 
VA examination report.  In the addendum, 
the examiner should provide an opinion 
regarding the etiology of the veteran's 
coronary artery disease by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
coronary artery disease (1) is proximately 
due to or the result of his service-
connected COPD; and, if not, (2) was 
caused by any disease or injury incurred 
in active service? 

A complete rationale should be provided 
for any opinion expressed. The examiner 
should point to the specific evidence of 
record that he or she is relying on when 
rendering the opinion. The veteran's 
claims folder should be reviewed in 
connection with this request.

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


